DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in lines 8-9, “…processing the distributed byte block stream based on an interface type configured for the interface” it is unclear what action the applicant is referring as processing based on interface type configured for the interface. The step of processing is vague and indefinite since any action can be considered as processing. 
Claim 6 line 4, it is unclear what the applicant is referring as OTUk. Further in claim 6the value of “n”, “k” is unclear. Similarly, in claim 9 line 4, it is unclear what the applicant is referring as OTUk.
Claim 10 recites in lines 5-6, “…processing, based on an interface type of the physical interface, the byte block stream mapped to the timeslots…” it is unclear what action the applicant is referring as processing based on interface type configured for the 
Claim 16 recites in lines 9-10, “…process the distributed byte block stream based on an interface type configured for the interface” it is unclear what action the applicant is referring as process based on interface type configured for the interface. The process step is vague and indefinite since any action can be considered as process step. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637